                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION

JOHN ROBERTS,                                )
                                             )
        Plaintiff,                           )
                                             )        NO. 3:18-cv-00652
v.                                           )
                                             )        JUDGE CAMPBELL
SOCIAL SECURITY                              )        MAGISTRATE JUDGE FRENSLEY
ADMINISTRATION,                              )
                                             )
        Defendant.                           )

                                           ORDER

       Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

26) on Plaintiff’s Motion for Judgment on the Administrative Record (Doc. No. 22). In the Report

and Recommendation, the Magistrate Judge recommends that this action be REMANDED.

       The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service. (Doc. No. 26 at 11.) No

objections were filed.

       The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, Plaintiff’s Motion for Judgment Based on the Administrative

Record (Doc. No. 22) is GRANTED and this case is REMANDED to the Commissioner for

action consistent with the recommendation of the Magistrate Judge.

       It is so ORDERED.

                                                   ____________________________________
                                                   WILLIAM L. CAMPBELL, JR.
                                                   UNITED STATES DISTRICT JUDGE
